Citation Nr: 1740998	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  07-22 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to Agent Orange and as secondary to service-connected diabetes mellitus, type II and/or coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970, which included service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia.

The procedural history of the appeal was discussed in the June 2013 Board decision and is incorporated by reference herein.

The issue on appeal was previously remanded by the Board in June 2013 and March 2017 to obtain VA examinations for the Veteran's disability.  This was accomplished, and the claim was readjudicated in a May 2016 and June 2017 supplemental statement of the case (SSOC).


FINDINGS OF FACT

1. A hypertension was not present in service and the current hypertension is not related to the Veteran's active military service.

2. The Veteran's hypertension was not caused or aggravated by his service-connected diabetes mellitus, type II and/or coronary artery disease (CAD).

3. The Veteran's hypertension was not caused or aggravated by an exposure to herbicides while serving in the Republic of Vietnam.

CONCLUSION OF LAW

The criteria for service connection, to include both as due to exposure to herbicides and as secondary to the service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by a letter dated in May 2006 and a May 2007 statement of the case.  More recently, in an August 2014 letter, the RO sent the Veteran actual notice of the information needed to substantiate and complete a claim of service connection on a direct and secondary basis.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, and VA treatment records 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded adequate VA examination in March 2006, June 2014 and May 2017 wherein the examiners took into account the Veteran's statements and treatment records and provided adequate opinions regarding the etiology of the Veteran's hypertension.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board also finds that there has been substantial compliance with its March 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). Specifically, outstanding VA treatment records were obtained and associated with the evidence of record before the Board, the Veteran was afforded an adequate May 2017 VA examination as described above, and his claim was readjudicated by the RO in a June 2017 Supplemental Statement of the Case.


Legal Criteria

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Additionally, a disability that is proximately due to, or results from, another disease or injury for which service connection has been granted, will be considered part of the original disorder.  38 C.F.R. § 3.310 (a).  Moreover, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (b).

VA regulations also provide that certain chronic diseases, such as hypertension, are presumed to have been incurred in service if manifested to a compensable degree within one year of separating from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303 (b), 3.307, 3.309.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104 (a).  The Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).


Factual Background and Analysis

Due to Diabetes Mellitus, type II and CAD

The Veteran seeks entitlement for hypertension.  He contends that his hypertension is related to exposure to Agent Orange in service or secondary to his service-connected diabetes mellitus and/or CAD.

Service treatment notes are silent for treatment, complaint, or diagnosis of hypertension.  Upon examination at separation from service in August 1970 the Veteran was noted to have a normal blood pressure of 130/80.  

The Veteran was afforded a VA examination in March 2006; the 2006 VA examiner diagnosed the Veteran with "essential hypertension."  The examiner noted that the Veteran's renal function was normal, microalbumin was normal with no current effects on his hypertension from the service connected diabetes mellitus.

In a November 2003 treatment report, the Veteran's physician noted an initial diagnosis of diabetes in 1973 and hypertension in 1975.  The Veteran was noted to have elevated blood pressure of 174/74, 166/78, and 152/78.  The physician opined that the diabetes had not likely affected the long standing hypertension.

Similarly, a February 2006 report noted a blood pressure of 142/90.  The Veteran reported taking Lisinopril for his hypertension.

The Veteran was afforded another VA examination in June 2014 and the examiner confirmed the 1975 diagnosis for hypertension.  The Veteran was noted to have elevated blood pressure of 148/77, 149/78, and 167/76, with an average blood pressure reading of 154/77.

The 2014 examiner noted that the service-connected diabetes mellitus, type II preceded the hypertension by two years.  More importantly, the examiner opined that the hypertension is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected diabetes mellitus.  The examiner noted that the Veteran does not have any renal impairment that would link hypertension to his service-connected diabetes mellitus, type II.  Further, the examiner opined that the Veteran's hypertension has remained "well controlled with medication since the earliest VAMC note regarding vital signs dated January 2002.

In addition, the June 2006 VA examiner noted that the Veteran has ischemic heart disease (IHD).  The examiner rendered an opinion that the Veteran's hypertension preceded the service-connected coronary artery disease by over 30 years.  The Veteran was diagnosed with CAD in April 2006.  There was normal ventricular systolic function and wall motion.  The estimated left ventricular ejection fraction was 60 percent and the internal chamber dimensions and wall thicknesses were normal.  The examiner rendered an opinion that the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the service-connected CAD or an event or injury in service.

Hypertension and diabetes and/or CAD have been look at repeatedly.  The most recent updates have still not concluded a link to hypertension and the Veteran's service-connected diabetes mellitus and/or CAD.  No new evidence has emerged creating such a link.  No mechanism has been elucidated.  Therefore, after reviewing the claims file, Virtual VA/VBMS, and all pertinent records, it was the opinion of the examiner that it is less as likely as not (less than a 50 percent probability or greater), that the veteran's hypertension is due or aggravated by his service-connected disabilities.

The Board finds the March 2006 and June 2014 VA examiners' medical opinions highly probative to the issue of whether the Veteran's hypertension is related to or aggravated by his service connected diabetes and/or CAD.  The examiners possess the necessary education, training, and expertise to provide the requested opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The opinions were based on examinations and interviews of the Veteran.  The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence and cited to the medical authorities they relied upon in giving their opinion.  It is clear that the examiners took into consideration all relevant factors in giving their opinions.

Based on the above, entitlement to service connection is not warranted.  The Board notes that the STRs are silent for treatment of hypertension.  Post service treatment records do not reveal a diagnosis of hypertension until two years after the Veteran's diagnosis for diabetes mellitus, type II.  Likewise, as stated above, the Veteran's hypertension preceded his diagnosis of coronary artery disease by greater than 30 years.  VA examiners have opined that the Veteran's hypertension is not related to his active service, or his service-connected diabetes mellitus and/or coronary artery disease.  Thus, entitlement to service connection for hypertension as secondary to the service-connected disabilities is denied.


Due to Herbicide Exposure

The Veteran is presumed to have been exposed to herbicides in service because his service personnel records reflect that he served in the Republic of Vietnam during the Vietnam War Era.

Additionally, hypertension is not one of the listed diseases under 38 C.F.R. § 3.309 (e) as to warrant presumption of service-connection as due to herbicide exposure (Agent Orange).  Furthermore, the May 2017 VA examiner's opinion weighs heavily against the Veteran's claim that his hypertension is in fact causally linked to herbicide exposure (Agent Orange).  Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combed v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113 (b) and 1116 and 38 C.F.R. § 3.303.

The May 2017 VA examiner addressed the Board's March 2017 remand directive to consider the latest findings from the National Academy of Sciences (NAS) updates to Agent Orange regarding whether there is a relationship between the Veteran's hypertension and exposure to herbicides (Agent Orange).  The VA examiner noted that when considering the NAS 2006 and 2008 updates which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure, one must note that based on speculation drawn from statistical
relations with other comorbid conditions that are accepted by VA as associated with herbicides.  The examiner noted, that this may suggest risk, but stated, risk is not cause.  The examiner further noted that the Veteran has "essential hypertension," the VA examiner opined, that this is the diagnosis in 95 percent of cases of hypertension and, by definition, is not secondary to or caused by any other disease, including obesity, heart disease and diabetes.  Specifically, the examiner noted that in the remaining 5 percent of cases of secondary hypertension, herbicide is not a listed cause.  The VA examiner noted that obesity, heart disease, diabetes and hypertension share a common possible underlying cause as they are part of the metabolic syndrome, which according to him means that they do not cause each other.  As such, the VA examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's hypertension is related to Agent Orange exposure.

The Board finds the May 2017 VA examiner's medical opinion highly probative to the issue of whether the Veteran's hypertension is related to or aggravated by exposure to herbicides.  The examiner possesses the necessary education, training, and expertise to provide the requested opinion.  Grottveit, 5 Vet. App. 91, 93.  The opinion was based on a reviewed of the entire claims file.  It is clear that the examiner took into consideration all relevant factors in giving his opinion.

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection, on a direct or secondary basis.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the only medical opinion evidence of record shows that the current hypertension is not related to service, to include in-service herbicide exposure (Agent Orange), or secondary to service-connected diabetes mellitus and/or coronary artery disease.

The Board notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303 (a), 3.159(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, a determination whether hypertension is related to service herbicide exposure or service connection diabetes and/or coronary artery disease requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109 (1999); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Furthermore, even if the Veteran was competent to provide such a statement, the Board finds that the reasoned opinion of a medical professional is more probative than the Veteran's lay assertions.  The VA examiner has specific medical training, experience, and expertise that the Veteran is not shown to have; therefore, that opinion would be given more weight.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension, to include as due to in-service herbicide exposure (Agent Orange) or secondary to service-connected diabetes mellitus and/or coronary artery disease, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure (Agent Orange) or secondary to service-connected diabetes mellitus and/or coronary artery disease is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


